EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (In thousands, except share data) (Unaudited) Three Months Ended June 30, 2008 2007 Earnings per common share - basic Net income $ 686 $ 1,143 Weighted average common sharesoutstanding 2,479,328 2,505,371 Earnings per common share $ 0.28 $ 0.46 Earnings per common share – diluted Net income $ 686 $ 1,143 Weighted average common sharesoutstanding – basic 2,479,328 2,505,371 Effect of dilutive securities - stock options and unvested restricted stock 37,730 75,794 Weighted average sharesoutstanding – diluted 2,517,058 2,581,165 Earnings per common share $ 0.27 $ 0.44
